Title: To James Madison from Albert Gallatin (Abstract), 25 May 1805
From: Gallatin, Albert
To: Madison, James


25 May 1805, Treasury Department. “I beg leave to remind you that no appropriation has been made by Congress for paying the Salaries allowed by law to the Governors Secretaries & Judges of the Michigan & Louisiana territories, nor for defraying the contingent expences of the same. As those newly erected Governments will be in operation after the first day of July next, it may perhaps be proper to inform the officers of that circumstance; unless the President should think it advisable to direct payment to be made out of the contingent fund.”
